
	

116 HR 676 : NATO Support Act
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 676
		IN THE SENATE OF THE UNITED STATES
		January 23 (legislative day, January 22), 2019ReceivedAN ACT
		To reiterate the support of the Congress of the United States for the North Atlantic Treaty
			 Organization, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the NATO Support Act. 2.FindingsCongress finds that:
 (1)The North Atlantic Treaty Organization (NATO), which came into being through the North Atlantic Treaty, which entered into force on April 4, 1949, between the United States of America and the other founding members of the North Atlantic Treaty Organization, has served as a pillar of international peace and stability, a critical component of United States security, and a deterrent against adversaries and external threats.
 (2)The House of Representatives affirmed in H. Res. 397, on June 27, 2017, that— (A)NATO is one of the most successful military alliances in history, deterring the outbreak of another world war, protecting the territorial integrity of its members, and seeing the Cold War through to a peaceful conclusion;
 (B)NATO remains the foundation of United States foreign policy to promote a Europe that is whole, free, and at peace;
 (C)the United States is solemnly committed to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty; and
 (D)the House of Representatives— (i)strongly supports the decision at the NATO Wales Summit in 2014 that each alliance member would aim to spend at least 2 percent of its nation’s gross domestic product on defense by 2024;
 (ii)condemns any threat to the sovereignty, territorial integrity, freedom and democracy of any NATO ally; and
 (iii)welcomes the Republic of Montenegro as the 29th member of the NATO Alliance. 3.Sense of CongressIt is the sense of Congress that—
 (1)the President shall not withdraw the United States from NATO; and (2)the case Goldwater v. Carter is not controlling legal precedent with respect to the withdrawal of the United States from a treaty.
 4.Statement of policyIt is the policy of the United States— (1)to remain a member in good standing of NATO;
 (2)to reject any efforts to withdraw the United States from NATO, or to indirectly withdraw from NATO by condemning or reducing contributions to NATO structures, activities, or operations, in a manner that creates a de facto withdrawal;
 (3)to continue to work with NATO members to meet their 2014 Wales Defense Investment Pledge commitments; and
 (4)to support robust United States funding for the European Deterrence Initiative, which increases the ability of the United States and its allies to deter and defend against Russian aggression.
 5.Prohibition on the use of funds to withdraw from NATONotwithstanding any other provision of law, no funds are authorized to be appropriated, obligated, or expended to take any action to withdraw the United States from the North Atlantic Treaty, done at Washington, DC on April 4, 1949, between the United States of America and the other founding members of the North Atlantic Treaty Organization.
		Passed the House of Representatives January 22, 2019.Karen L. Haas,Clerk
